          Case 1:18-cr-00426-JPO Document 39 Filed 05/06/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v-                                         18-CR-426 (JPO)

 ADAM FIELD,                                                          ORDER
                               Defendant.


J. PAUL OETKEN, District Judge:

       For the reasons stated in this Court’s Order dated May 4, 2020 (Dkt. No. 38), Defendant

Adam Field’s motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(a)(i) is

hereby granted.

       Defendant is hereby resentenced to TIME SERVED, and shall be released from the

custody of the Bureau of Prisons immediately.

       Upon release, Defendant shall immediately be placed on supervised release status, with a

special condition of home incarceration, to be enforced by GPS monitoring at the residence

approved by the Probation Department, until December 11, 2020.

       In light of the COVID-19 pandemic, during the period of home incarceration Defendant

must remain at his approved residence except to seek necessary medical treatment, in each

instance with prior notice to and approval of the Probation Department.

       Defendant is to possess or have access to a telephone that will allow video conferencing

with the Probation Department.

       Defendant shall report to the Probation Department at 500 Pearl Street, 6th floor, New

York, New York, on Wednesday, May 20, 2020, at 1:30 p.m., following 14 days of self-

quarantine, to have the GPS tracker affixed to his ankle.




                                                    1
          Case 1:18-cr-00426-JPO Document 39 Filed 05/06/20 Page 2 of 2



       Furthermore, until December 11, 2020, and for five years thereafter, Defendant shall be

subject to all the mandatory conditions, standard conditions, and special conditions of supervised

release from the original judgment and sentence in this case.

       SO ORDERED.

Dated: May 6, 2020
       New York, New York




                                                    2
